Roache, J.
This was an action of slander brought by Need against Harper. There was a trial by jury; verdict and judgment for 100 dollars. There are no briefs filed by either party. The assignment alleges the error to have consisted in the giving of certain charges to the jury, and in the refusal of certain others asked for by the defendant below.
Upon examination, we are unable to perceive any errors in the charges given by the Court.
The defendant asked for twenty-four instructions, seventeen of which were given. We are of opinion that the instructions given embrace all the law pertinent and applicable to the case, and include all that was either pertinent or applicable in those that were refused.

Per Curiam.

The judgment is affirmed with 10 per cent, damages and costs.